Citation Nr: 0636823	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  05-24 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for restless leg syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1970, and from August 1972 to August 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In a written statement received on May 1, 2006, 
the veteran withdrew from appeal all pending claims except 
for the instant claim.  The veteran was afforded a hearing 
before the undersigned Acting Veterans Law Judge on July 27, 
2006.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has restless leg syndrome that began during 
his active service.


CONCLUSION OF LAW

Restless leg syndrome was incurred as a result of active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.

The veteran has credibly testified to persistent symptoms of 
restless leg syndrome that first manifested in service.  He 
did not seek treatment as there was no cure for his 
condition.  His spouse has also credibly testified to her 
personal observation of the veteran's restless leg syndrome 
beginning in service and continuing thereafter.  Perhaps, the 
spouse's observations are the best evidence in this case as 
the condition occurs while the veteran is asleep.

Consistent with the testimony of record, service medical 
records show that the veteran was prescribed Benadryl to 
treat restless leg syndrome in December 1976.  There was 
report of a childhood history of leg cramps noted on the 
September 1976 entrance examination, but no disability was 
noted.  A September 1970 separation examination again 
reported a history of leg cramps in childhood, but no 
sequelae was found.  Post-service treatment records show that 
the veteran was treated for restless leg syndrome many years 
after his discharge from service with medications such as 
Xanax, Midrin, Motrin and Mirapex.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

The statements of the veteran and his spouse describing the 
veteran's observable symptoms are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Falzone v. Brown, 8 Vet. App. 398 (1995)

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107, 38 C.F.R. § 3.102.

After a thorough review of the evidence, including the 
credible testimony of the veteran and his spouse, the Board 
finds that the veteran first manifested restless leg syndrome 
in service and has continuity of symptomatology since his 
active service.  When resolving all reasonable doubt in favor 
of the veteran, the Board finds that the medical evidence of 
in-service treatment for restless leg syndrome coupled with 
the lay testimony and post-service treatment for restless leg 
syndrome is sufficient to make a connection between his 
current disability and active service.  Therefore, the Board 
finds that the veteran has a current disability of restless 
leg syndrome that began during service and service connection 
for restless leg syndrome is granted.


ORDER

Service connection for restless leg syndrome is granted 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


